UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
FELIX J. ESQUIBEL,                     )
                                       )
              Plaintiff,               )
                                       )
          v.                           )    Civil Action No. 06-1485 (PLF)
                                       )
RAY LAHOOD, Secretary, United          )
 States Department of Transportation,  )
                                       )
              Defendant.1              )
____________________________________)


                                    ORDER AND JUDGMENT

                For the reasons stated in the Opinion issued this same day, it is hereby

                ORDERED that defendant’s motion for summary judgment [20] is GRANTED;

it is

                FURTHER ORDERED that plaintiff’s motion for summary judgment [25] is

DENIED; it is

                FURTHER ORDERED that judgment is entered for the defendant; and it is

                FURTHER ORDERED that the Clerk of this Court shall remove this case from

the docket of this Court. This is a final appealable order. See FED . R. APP . P. 4(a).

                SO ORDERED.

                                                       /s/____________________________
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: March 31, 2009

        1
                Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court
substitutes as defendant the current Secretary of the Department of Transportation, Ray LaHood
for the former Secretary, Maria Cino.